DETAILED ACTION
This Office action has been issued in response to amendment filed June 01, 2021. 
Claims 1, 2, 4, 10, 11, 13, 19 and 20 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to 35 USC 101 rejection have been fully considered, but they are not persuasive. Applicant’s arguing claim recited limitations directed to validating medical procedure data prior to allowing the data to be integrated in into larger or global datasets etc. Examiner respectfully disagrees. Validating medical procedures does not integrate the judicial exception into practical application. Accessing the data can be open a file, determining, validating can be merely reading a sentence and justify whether this is correct, and correct any incorrect sentences. Preventing the data from flow or error is not doing anything because it is not defining how they are preventing. As such, the currently recited amended claim limitations are still consider an abstract idea.
Applicant’s arguments directed to 35 USC 103(a) have been fully considered but they are not persuasive. Amended claims changes the scope of the claimed   Applicants argues on pages 9-11 that Yates in view of Moore do not teach or suggest “segment of data was invalidly generated in the performance of medical procedure” as amended in the independent claims. Examiner respectfully disagrees with the Applicant’s arguments. Yates in view Moore in fact In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972)). Applicant’s representative failed to consider each of the pages and paragraphs from the cited prior arts. Also fails to consider the references, which were cited in the “Prior Art” of record section. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record.
Any other argument made by applicant’s are the similar argument and are moot for the reason set forth above. 
Claim Rejections - 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-20 is/are directed to the abstract idea of accessing the data, validating the data, determining that the data is invalidly generated in the performance of medical procedure, the data contains at least one flaw or error etc. The limitations of accessing the data, validating the data, determining that the data is invalidly generated in the performance of medical procedure, the data contains at least one flaw or error is under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting a system, server, processor, nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the additional limitations recited in the claim of preventing at least one flow or error from being integrated into a larger is a process that, is a context which encompasses the user can remember an error while they are validating or determining the data. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element- system, server, processor steps, which are a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-9, 11-18 and 20 recite an additional limitation, e.g. data does not contain sequential trend or pattern, does not match encrypted validation key, does not contain unique sequential trend or pattern, malicious actor, removing the data from being integrated etc.) which is also directed to collecting and manipulating of data and they are to mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
Claim Rejections- 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20130175318, 2009/057369
                    
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yates et al. (WO 2015/026642 A1), hereinafter Yates in view of Moore (US 2007/0168461 A1).  
As for claim 1, Yates teaches a system for validating data generated in performance of a medical procedure, the system comprising: a medical…; at least…communicatively coupled to the medical..; and a medical instrument communicatively coupled to the medical.. (see [0196], surgical system, device and apparatus); 
wherein the system is configured to: access the data; determine that the data is invalidly generated in the performance of the medical procedure; wherein the data contains at least one flaw or error, and preventing the at least one flaw or error from being integrated into a larger dataset associated with (see [0220], evaluate and determine error codes. determine and prevent use of the instrument, determine whether the component is authenticate, include error code, [0226], surgical instrument and check the authenticity, abstract, [0254], [0359]; Also see response to arguments section above);
Yates teaches the claimed invention but does not explicitly teach the limitations of “a medical hub or the medical hub; one remote server; the at least one remote server”. In the same field of endeavor, Moore teaches the limitations of “a medical hub or the medical hub; one remote server; the at least one remote server” (see [0062], e.g. surgical data in healthcare facility, [0126], network include clients and servers through a hub, provide security the data used in the network, [0310], [0321]], [0135]; Also see response to arguments section above).
Yates and Moore both references teach features that are directed to analogous art and they are from the same field of endeavor, such as surgical or medical data, provide validity of the surgical or medical data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moore’s teaching to Yates system to stimulate a formation and rapid evolution of a business ecosystem infrastructure. Thus, provide a reliability, flexibility and security in health care industry (see Moore, [0061]).
As for claim 10, 
		The limitations therein have substantially the same scope as claim 1 because claim 10 is a method claim for implementing those steps of claim 1. Therefore, claim 10 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moore’s teaching to Yates system to stimulate a formation and rapid evolution of a business ecosystem infrastructure. Thus, provide a reliability, flexibility and security in health care industry (see Moore, [0061]).
As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is a computer readable medium comprising no transitory signal claim for implementing those steps of claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moore’s teaching to Yates system to stimulate a formation and rapid evolution of a business ecosystem infrastructure. Thus, provide a reliability, flexibility and security in health care industry (see Moore, [0061]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Yates and Moore also teach:
wherein the system is further configured to: analyze the data to determine that there is not a sequential trend or pattern in the data that is common to surgical procedures; wherein determining that the data contains the at least one flaw or error comprises determining that the data does not contain the sequential trend or pattern (see Yates, [0264]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Yates and Moore also teach:
 wherein the system is further configured to: identify an encrypted validation key associated with the medical instrument; wherein determining that the data contains the at least one flaw or error comprises determining that at least part of the data does not match with the encrypted validation key (see Yates, [0258], [0414]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Yates and Moore also teach:
wherein the system is further configured to: analyze the data to determine that there is not a sequential trend or pattern in the data that is unique to a type of surgical procedure that occurred when the data was generated; wherein determining that the data contains the at least one flaw or error comprises determining that the data does not contain the unique sequential trend or pattern (see Yates, [0273], [0360]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Yates and Moore also teach:
wherein the system is further configured to: receive a report of a malicious actor from another medical hub; wherein determining that the data contains the at least one flaw or error comprises determining that the data contains a characteristic consistent with the report of the malicious actor (see Yates, [0259]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Yates and Moore also teach:
wherein preventing the at least one flaw or error from being integrated into the larger dataset comprises isolating the at least one flaw or error from the larger dataset and integrating the remainder of the data into the larger dataset (see Yates, [0367]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Yates and Moore also teach:
wherein preventing the at least one flaw or error from being integrated into the larger dataset comprises determining that the at least one flaw or error is a result of the data being altered and removing the data from being integrated into the larger dataset (see Yates, [0367]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Yates and Moore also teach:
wherein the system is further configured to: determine that the data is generated from a validated medical instrument; wherein preventing the at least one flaw or error from being integrated into the larger dataset comprises flagging the at least one flaw or error in the data and identifying the validated medical instrument as containing a systematic flaw or error (see Yates, [0200], [0272]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Yates and Moore also teach:
wherein identifying the validated medical instrument as containing the systematic flaw or error comprises configuring the validated medical instrument into a controlled situation, running a predefined routine on the validated medical instrument during the controlled situation, and comparing a response by the validated medical instrument during the predefined routine to an expected result (see Yates, [0223], [0272]).
Claims 11-18 correspond in scope to claims 2-9 and are similarly rejected.
Claim 20 correspond in scope to claim 2 and is similarly rejected.
Prior Arts
8.  	US 2013/0267975 A1 teaches communication interface among surgical device and non-isolated stage. Verify that the requested transition is valid or not ([0278], [0282], [0289]). 
US 2015/0272571 A1 teaches surgical instrument utilizing sensor adaptation, recognize a valid range of data from the sensor and data received from the sensor whether they are invalid ([0125]).
EP 3505092 A1 teaches computing system to validate the datasets themselves or sources of the datasets, including the hubs, individual instruments or sensing system. Providing reaction of invalid data ([0173]).
Also see, US 20120185090, US 20150217449, US 20120185090, US 20150217449, US 20170168461, US 20080040151, US 20070168461, US 2008040151, US 6434416, US 20080285724, US 5836869, US 4614366, US 2004052333, US 20030210812, US 20190206563, US 20150237502, US 20190125361, US 20190200977, US 20190125454, also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
9.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
10.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154     
8/12/21